Exhibit 10.2

 

Payment Extension Agreement

 

Party A: Tianjin Binhai Shisheng Trading Group Co., Ltd

Party B: Hezhong (Tianjin) International Development Co., Ltd

 

Party A and Party B had entered into an equity transfer agreement on November
30, 2013, by which Party A acquires 100% equity of Tianjin Zhonghe Auto Sales
Service Co., Ltd. As per this acquisition agreement, a payment of RMB ONE
HUNDRED TWENTY MILLION was originally due on November 30, 2015. After friendly
consultation, the two parties hereby conclude an arrangement as below:

 

1. On request of Party A, Party B agreed to further extend this due payment to
November 30, 2016, and the annual interest rate for the extension is 6%.

 

2. This agreement is made in two copies with equivalent validity.

 

3. Any issue not covered herein shall be negotiated separately between the
parties.

 

Party A: /s/ Cheng Weihong             Party B: /s/ Fan Jie

 

  Date: May 12, 2016

 